 
    
 
    
   

  

USDC SDNY
‘DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:_\2|2|20 (4
X

SEEDY DRAMMAH & FATOUMATA : 19-cv-2929 (VSB) (RWL)
DRAMMEH on behalf of her niece and the :

minor daughter of Seedy Drammah, M.D.,as : ORDER

her next friend, :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Petitioner,

- against -

MATTHEW G. WHITAKER, in his official
capacity as the Acting Attorney General of the :
United States, et al.,

Respondents.
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.
This Court is in receipt of an amended petition brought pursuant to 28 U.S.C. §
2241 and 28 U.S.C. § 1331 by petitioner, Seedy Drammah (‘Petitioner’ or “Mr.
Drammah’), which seeks both injunctive and declaratory relief. (Dkt. 19.) The Court is
also in receipt of the Government's memorandum of law in opposition (Dkt. 25) and Mr.
Drammah’s reply memorandum in further support of his habeas petition (Dkt. 29). Having
considered the parties’ briefs, this Court orders further briefing from both parties on the
following three issues:
1. Whether the Government should be estopped from executing Mr.
Drammah’s order of removal, which was entered on July 12, 2005, by virtue
of estoppel or laches given the passage of time and developments in Mr.

Drammabh’s life during that time.
2. The Government's current policies and practices related to facilitation of the
return of undocumented immigrants who continue to pursue petitions for
review after deportation (as referenced in Nken v. Holder, 556 U.S. 418,
435 (2009) and discussed in Kabenga v. Holder, 76 F. Supp.3d 480, 487-
88 (S.D.N.Y. 2015);

3. Mr. Drammah’s ability, financial and otherwise, to return to the United States

if deported and later granted the right to return.

The supplemental briefs and responding briefs shall be limited to no more than 15
pages. Submissions may also include affidavits. Parties shall comply with the following
schedule: initial submissions filed by January 4, 2020; and responding briefs, if any, filed
by January 25, 2020. Neither party shall submit reply briefing without leave of Court,
such request to be made no later than January 29, 2020.

SO ORDERED.

 
 

. a o Se
£o€
Z

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: December 2, 2019
New York, New York

Copies transmitted to all counsel of record.
